J-S33043-20

                                   2020 PA Super 217



    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEVIN ROBINSON                             :
                                               :
                       Appellant               :   No. 3114 EDA 2019

         Appeal from the Judgment of Sentence Entered August 14, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0009186-2017


BEFORE:      DUBOW, J., MURRAY, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.                         FILED SEPTEMBER 04, 2020

        Appellant, Kevin Robinson, appeals from the judgment of sentence

entered in the Court of Common Pleas of Philadelphia County after a jury

convicted him of third-degree murder, firearms not to be carried without a

license, carrying a firearm of the public streets of Philadelphia, and possession

of an instrument of crime. Herein, Appellant raises two issues challenging the

court’s denials of his pre-trial and post-sentence motions seeking DNA testing

of a green hoodie sweatshirt he was seen wearing when he committed his

crimes. We affirm.

        The trial court aptly sets forth the facts and procedural history of the

present matter:



____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S33043-20



                     PROCEDURAL HISTORY

     On September 12, 2017, Kevin Robinson [hereinafter “Appellant”]
     shot Michael Nathaniel Jones (the “decedent”) four times in the
     back as he walked down the 5100 block of Frankford Avenue. The
     decedent was taken to Temple University by responding officers
     where he succumbed to his injuries.

     On November 30, 2018, Appellant was found guilty by a jury,
     presided over by the Honorable Rose Marie DeFino-Nastasi, of
     third-degree murder, firearms not to be carried without a license,
     carrying a firearm on the public streets of Philadelphia, and
     possession of an instrument of crime.

     On August 14, 2019, Appellant was sentenced to sixteen to thirty-
     two years imprisonment for firearms not to be carried without a
     license. No further penalty was imposed for the remaining
     charges.

     On August 22, 2019, Appellant filed a Motion to Modify the
     Sentence and a Motion for DNA testing pursuant to 42 Pa.C.S. §
     9543.1.

     On October 4, 2019, Appellant’s Motion to Modify the Sentence
     and Motion for DNA Testing was denied.

     On October 31, 2019, Appellant filed a Notice of Appeal to the
     Superior Court. On December 2, 2019, Appellant filed a Rule
     1925(b) Concise Statement of Matters Complained of on Appeal.

                         STATEMENT OF FACTS

     Police Officer Michael Schaffer [of the Philadelphia Police
     Department] testified that on September 12, 2017, he was on
     vehicle patrol when he heard gunshots coming from the 5100
     block of Frankford Avenue. Officer Schaffer arrived on location in
     approximately one minute. Upon arrival, a large crowd was
     gathered and proceeded to wave down Officer Schaffer near the
     1500 block of Dyre Street at the intersection of Frankford Avenue,
     where Officer Schaffer observed an “unresponsive” male face-
     down in a pool of blood. Based on the decedent’s condition,
     Officer Schaffer immediately transported him to Temple University


                                   -2-
J-S33043-20


     Hospital where he was pronounced dead. N.T., 11/27/2018, at
     64-74.

     Police Officer Stephen Burgeon testified that on September 12,
     2017, he and Officer Kennelly received a radio call reporting
     gunshots with a description of the suspect as a black male wearing
     a green hooded sweatshirt. A witness on the scene directed the
     officers to the alleyway off Dyer Street where the suspect ran. A
     set of keys and a green hooded sweatshirt with a “PUMA” logo
     were recovered from the alleyway. N.T. at 83-99.

     Saayed Williams testified that he knew the decedent for a few
     years. The decedent was a friend of his and he knew him as Mizz.
     Williams was on the corner of Frankford and Dyre on September
     12, 2017 when the decedent was shot and killed. He was standing
     a few feet away from the decedent, who was involved in an
     argument over drug territory on the block with another male, who
     then shot the decedent. At trial, Williams denied knowing the
     identity of the shooter. Williams was then impeached with his
     signed statement to detectives wherein he identified the
     Defendant [hereinafter “Appellant”] as the shooter. Williams was
     also shown a surveillance video which depicts the shooting.
     Williams is depicted on video within feet of the shooter and can be
     seen looking directly at him. N.T. at 122-138.

     Jay Johnson, a close friend of the decedent, testified that he had
     seen the Appellant around the neighborhood for a few months
     prior to the murder. On September 11, 2017, he saw the
     Appellant in passing wearing the same green hooded sweatshirt
     with the “PUMA” logo that Appellant can be seen wearing on the
     7-Eleven surveillance video. Johnson also identified Appellant on
     the surveillance video from 7-Eleven, on September 12, 2017, just
     prior to the murder. Additionally, Johnson testified that Appellant
     drove a “red, small, crappy car.” N.T. at 78-81.

     Detective Thorsten Lucke testified as an expert in video recovery
     and analysis. Detective Lucke retrieved and compiled video
     footage from the 7-Eleven at the corner of Dyre Street and
     Frankford Avenue; a Philadelphia pole camera also at the corner
     of Dyre Street and Frankford Avenue, and a private residence on
     the 1500 block of Dyre Street.[]

     The compilation starts with the video from the camera located in
     the 7-Eleven store on the corner of Frankford and Dyre Streets.

                                    -3-
J-S33043-20


     The video depicts a male wearing a green hooded sweatshirt, with
     a “PUMA” logo on the front and something dangling off both shoes
     walking in front of the camera and exiting the store at
     approximately 10:40 a.m. He is accompanied by another male.
     The two turn left onto Dyre Street where they come into view on
     the Philadelphia Police pole camera.[] At approximately 10:45
     a.m., a male dressed in the same clothing as seen on Appellant
     the previous day and on the 7-Eleven surveillance video minutes
     prior, shoots the decedent and runs. A male in the same clothing
     then comes into view on the private residence video at 10:45:22
     a.m., where he can be seen running into the alley off Dyre Street
     where a green hooded sweatshirt with a “PUMA” logo and a set of
     keys were later recovered by the Crime Scene Unit. N.T.,
     11/28/18, at 7-36.

     Officer Edward Fidler, from the Philadelphia Crime Scene Unit,
     testified that he processed the crime scene.      Officer Fidler
     recovered three fired cartridge casings (FCCs), a lead copper
     projectile and a lead copper fragment from the shooting scene.
     He also recovered one green “PUMA” hooded sweatshirt and a set
     of keys from the alley off Dyre Street. The keys were swabbed
     for DNA. The sweatshirt was sent for gunshot residue testing.
     N.T. at 38-61.

     Officer Mark Wilusz, from the Philadelphia Firearms Identification
     Unit, testified that the three fired cartridge casings recovered from
     the crime scene were Blazer brass 9 millimeter Luger[] rounds. No
     weapon was recovered to provide additional ballistics. N.T. at 75-
     104.

     Officer Stephen Berardi, from the Philadelphia Crime Scene Unit,
     testified that on September 15, 2017, he executed a search
     warrant on a red Geo with a Pennsylvania tag KLW 4359,
     registered and owned by Appellant. A search of the vehicle
     produced a blue duffel bag containing “a lot of cash,” a mobile
     phone, two live .22 caliber rounds of ammunition, and a 50-count
     box containing 37 live Blazer brass 9 millimeter rounds. N.T. at
     62-74.

     Forensic Scientist 3, Gamal Emira, of the Philadelphia Police
     Department’s Forensic and Trace lab, testified that he performed
     gunshot residue testing on the green hooded sweatshirt and found
     the presence of gunshot residue on the right cuff and right side of
     the green hooded sweatshirt. N.T. at 135-151.

                                     -4-
J-S33043-20



      Forensic Scientist 4, Benjamin Levin, of the Office of Forensic
      Science at the Philadelphia Police Department, Criminalistics Unit,
      DNA Laboratory, testified that he tested DNA recovered from a
      swab of the keys recovered in the alley. The DNA swab provided
      a partial profile and the major contributor was consistent with
      Appellant. Additionally, Mr. Levin testified that a piece of clothing
      related to the case was transferred from the laboratory
      responsible for gunshot residue trace testing to the queue for DNA
      testing, but had not yet been assigned an analyst. N.T. at 118-
      130.

      Detective John Komorowski, from the Philadelphia Police
      Department’s Homicide Unit, testified that he obtained a warrant[]
      for Appellant’s Facebook user account…. A photo contained on
      that Facebook page depicted Appellant wearing a green hooded
      sweatshirt with a “PUMA” logo on it.[] N.T. at 153-171.

      Dr. Lindsay Simon, an associate medical examiner for the City of
      Philadelphia, testified that she performed an autopsy on the
      decedent on September 12, 2017. The decedent was shot four
      times. The fatal shot traveled through the decedent’s right lung
      and perforated his jugular vein. N.T., 11/27/18, at 103-119.

      Appellant gave a video and audio recorded statement to Detective
      John Komorowski on October 4, 2017, admitting to shooting the
      decedent, stating he did so after the decedent threatened him. In
      the course of his statement, during which he insisted that he shot
      the decedent once, he stated “I walked behind him and he was
      like “why you following me, like it’s cool I got something for you.’
      I was like ‘damn, fuck it. I am in a bad situation. I ain’t have no
      other choice.’ Appellant denied knowing of the location of the gun,
      which was never recovered.[]

Trial Court Opinion, 1/6/20, at 1-6.

      On appeal, Appellant raises the following questions for our review:

      1. Did the lower court err in failing to grant Appellant’s request
         for a continuance so that potentially exculpatory DNA testing
         on the green hooded sweatshirt placed on property receipt no.
         9022269 could be completed?




                                       -5-
J-S33043-20


      2. Did the lower court err in failing to grant Appellant’s request
         pursuant to 42 Pa.C.S. § 9543.1 for potentially exculpatory
         post-conviction DNA testing on the green hooded sweatshirt
         placed on property receipt no. 9022269?

Appellant’s brief, at 3.

      The grant of a continuance is discretionary and a refusal to grant is

reversible error only if prejudice or a palpable and manifest abuse of discretion

is demonstrated. Commonwealth v. Williams, 640 A.2d 1251, 1259 (Pa.

1994). An abuse of discretion “is not merely an error of judgment, but if in

reaching a conclusion the law is overridden or misapplied, or the judgment

exercised is manifestly unreasonable, or the result of partiality, prejudice, bias

or ill-will, as shown by the evidence or the record, discretion is abused.”

Commonwealth v. Poplawski, 130 A.3d 697, 718 (Pa. 2015).

      An accused has a fundamental right to present evidence so long as the

evidence is relevant and not excluded by an established evidentiary rule.

Commonwealth v. Ward, 605 A.2d 796, 797 (Pa. 1992).                    It is well

established that evidence which demonstrates that the crime was committed

by someone else is admissible. Id. The reviewing court should examine the

nature of the crime and the surrounding circumstances to determine if the

denial of a continuance was an abuse of discretion.         Commonwealth v.

Chamberlain, 731 A.2d 593, 597 (Pa. 1999).

      In Chamberlain, the defendant was convicted on two counts of murder

in the first degree for shooting to death his estranged wife and her boyfriend

in their residence in the early morning hours. Just moments before dying, Ms.

Chamberlain managed to phone a neighbor and asked her to call an

                                      -6-
J-S33043-20



ambulance because “Terry [Appellant] shot Greg and me.” Id. at 598. Three

minutes after the phone call, the neighbors discovered the bodies of the

deceased.

      Based on this evidence, the defendant was charged as noted.               No

eyewitnesses and no physical evidence linked the defendant to the crime. No

DNA testing was done on the blood samples to determine whether another

person was involved. The only asserted link was the neighbor’s quote of Ms.

Chamberlain’s final words to her, which the trial court ruled, over defense

objection, would be admissible at trial as either an excited utterance or a dying

declaration. Id.

      One month before the trial was scheduled to begin, defense counsel

informed the court that he had not received a number of requested discovery

items, including the results of DNA testing.          The Commonwealth denied

requesting DNA testing, but the defense produced a written request by the

Commonwealth       for   laboratory   analysis   on   items   obtained   from   Ms.

Chamberlain’s residence. One test was “for blood, type of blood and DNA.”

      The defense requested the blood samples so that it could conduct its

own DNA testing and moved for a six week continuance to allow for testing.

The Commonwealth informed the defense that the samples sent to the

laboratory were probably destroyed but that the bloody clothes remained. The

trial court refused to grant the continuance, and the remaining blood samples

were not delivered to the defense despite repeated requests.




                                       -7-
J-S33043-20



      Under the circumstances, the Supreme Court determined that the trial

court abused its discretion when it denied the defense request for a

continuance:

      Based on the circumstances of this case, the trial court abused its
      discretion in denying the motion for a continuance. The record
      supports the claim that the defense: relied on the
      Commonwealth's request for DNA analysis; was informed for the
      first time at the April 25 conference that the Commonwealth had
      not conducted DNA testing; and was never given an opportunity
      to conduct its own testing. The defense reasonably argued
      that DNA testing might reveal that someone other than
      appellant was at the scene and committed the murders.
      Without the results of the testing, however, the defense is unable
      to demonstrate prejudicial error.[] On the facts of this case, given
      the capital charges and the potential death penalty, and given that
      no opportunity to conduct testing on the available blood samples
      was given, the trial court abused its discretion in denying the
      motion for a continuance.

Id. at 599 (emphasis added).

      In contrast, the circumstances of the case sub judice do not include a

reasonable argument advanced by the defense that someone other than he

committed the murder in question. Whereas Chamberlain was marked by

limited evidence implicating the defendant, such that the presence of another

person’s DNA in the decedent’s bedroom could have created reasonable doubt

in the Commonwealth’s case, in the present case, overwhelming evidence

pointed to Appellant’s guilt.

      Specifically, at the time the trial court denied Appellant’s motion for a

continuance, the admissible evidence collected against Appellant included: his

own confession to shooting the decedent; an eyewitness’s sworn statement to



                                     -8-
J-S33043-20



police identifying Appellant as the shooter; a witness who testified he saw

Appellant wearing the green “PUMA” hooded sweatshirt the day before the

shooting, and who identified Appellant as the man depicted on an in-store

video wearing the same sweatshirt minutes before the shooting; a compilation

of surveillance videos depicting a male in the green sweatshirt shooting the

decedent and running in an alley where investigators would later retrieve the

sweatshirt and a set of keys, subject each to testing, and find gunshot residue

on the sweatshirt and Appellant’s DNA on the keys; a police report that a

search of Appellant’s car uncovered the same type of ammunition as was used

in the murder; and a police report that an investigation of Appellant’s

Facebook page revealed a photo of him in a green hooded sweatshirt with a

“PUMA” logo on it.

      When viewed in the context of such highly incriminating cumulative

evidence, the absence of Appellant’s DNA—or even the presence of

another’s—on the green sweatshirt would not have been exculpatory, for it

would fail to demonstrate a reasonable possibility that someone else could

have committed the murder in question.

      Accordingly, we discern no abuse of discretion in the court’s denial of

Appellant’s motion for a continuance for DNA testing.

      For essentially the same reason, Appellant’s second issue, in which he

claims the court erred in failing to grant his post-sentence request for testing




                                     -9-
J-S33043-20



under the post-conviction DNA testing statute,1 also fails. The post-conviction

DNA testing statute permits “[a]n individual convicted of a criminal offense in

a court of this Commonwealth” to apply by “written motion to the sentencing

court at any time for the performance of forensic DNA testing on specific
____________________________________________


1  We note that Section 9543.1(a)(1) and (2) sets forth threshold
requirements, as follows:

    (1)   An individual convicted of a criminal offense in a court of this
          Commonwealth may apply by making a written motion to the
          sentencing court at any time for the performance of forensic
          DNA testing on specific evidence that is related to the
          investigation or prosecution that resulted in the judgment of
          conviction

    (2)   The evidence may have been discovered either prior to or after
          the applicant's conviction. The evidence shall be available for
          testing as of the date of the motion. If the evidence was
          discovered prior to the applicant's conviction, the evidence
          shall not have been subject to the DNA testing requested
          because the technology for testing was not in existence at the
          time of the trial or the applicant's counsel did not seek testing
          at the time of the trial in a case where a verdict was rendered
          on or before January 1, 1995, or the evidence was subject to
          the testing, but newer technology could provide substantially
          more accurate and substantially probative results, or the
          applicant's counsel sought funds from the court to pay for the
          testing because his client was indigent and the court refused
          the request despite the client's indigency.

42 Pa.C.S.A. § 9543.1(a)(1) and (2) (emphasis added).

Even assuming, arguendo, that Appellant essentially met the last of these
requirements when the court refused to grant Appellant’s pretrial motion for
a continuance to allow him to pursue DNA testing when it was discovered the
Commonwealth did not conduct such testing as it said it would, we find
Appellant’s motion still failed to present a prima facie case demonstrating that
exculpatory DNA testing results would establish his actual innocence. See
infra.


                                          - 10 -
J-S33043-20



evidence that is related to the investigation or prosecution that resulted in the

judgment of conviction.” 42 Pa.C.S. § 9543.1(a)(1). “DNA testing may be

sought at any time if the motion is made in a timely manner and for the

purpose of demonstrating the applicant’s actual innocence and not to delay

the execution of sentence or administration of justice.”             42 Pa.C.S. §

9543.1(a)(4).

      The statute further provides:

      (c) Requirements.--In any motion under subsection (a), under
      penalty of perjury, the applicant shall:

      ***
         (3) present a prima facie case demonstrating that the:

              (i) identity of or the participation in the crime by the
              perpetrator was at issue in the proceedings that
              resulted in the applicant’s conviction and
              sentencing; and

              (ii) DNA testing of the specific evidence, assuming
              exculpatory results, would establish:

                 (A) the applicant’s actual innocence of the
                 offense for which the applicant was
                 convicted[.]
      ***

      (d) Order.--

      ***
         (2) The court shall not order the testing requested in a
         motion under subsection (a) if, after review of the record
         of the applicant’s trial, the court determines that there is
         no reasonable possibility that the testing would produce
         exculpatory evidence that:




                                      - 11 -
J-S33043-20


              (i) would establish the applicant’s actual innocence
              of the offense for which the applicant was
              convicted[.]

42 Pa.C.S. § 9543.1(c)(3)(ii) and (d)(2)(1).

           “[O]n its face, the prima facie requirement set forth in §
     9543.1(c)(3) and reinforced in § 9543.1(d)(2) requires that an
     appellant demonstrate that there is a reasonable possibility[ ] that
     favorable results of the requested DNA testing would establish the
     appellant’s actual innocence of the crime of conviction.”
     [Commonwealth v.] Conway, 14 A.3d [101,] 109 [(Pa. Super.
     2011)] (internal quotation marks omitted). In order for new
     evidence resulting from DNA testing to establish “actual
     innocence,” it “must make it ‘more likely than not that no
     reasonable juror would have found [the appellant] guilty beyond
     a reasonable doubt.’ Thus, this standard requires a reviewing
     court ‘to make a probabilistic determination about what
     reasonable, properly instructed jurors would do,’ if presented with
     the new evidence.” Id. (quoting Schlup v. Delo, 513 U.S. 298,
     327, 329 (1995)). Accordingly, the PCRA court must “review not
     only the motion [for DNA testing], but also the trial record, and
     then make a determination as to whether there is a reasonable
     possibility that DNA testing would produce exculpatory evidence
     that would establish ... actual innocence.”

Commonwealth v. Williams, 35 A.3d 44, 50 (Pa. Super. 2011) (quoting

Commonwealth v. Smith, 889 A.2d 582, 584 (Pa. Super. 2005)).

     As discussed, the trial court viewed Appellant’s post-sentence motion in

light of a trial record comprising multiple sources, such as eyewitnesses,

surveillance video, and Appellant, himself, offering his own voluntary

confession, supplying direct identification evidence implicating Appellant as

the decedent’s shooter.

     Moreover,     substantial   circumstantial   evidence   corroborated   such

accounts.   Appellant’s motion thus failed to demonstrate a reasonable

possibility that DNA evidence would establish his actual innocence.

                                     - 12 -
J-S33043-20



     Accordingly, we find no abuse of discretion in the denial of Appellant’s

post-sentence motion for post-conviction testing.

     For the foregoing reasons, we affirm judgment of sentence.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/4/20




                                   - 13 -